DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-41 and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Chene (8,181,900) in view of Hubert (7,291,815).
With respect to claim 29, Chene teaches a noise attenuation panel (Figure 9, #26), comprising: a honeycomb layer (30) disposed between a perforated surface layer (36) on an airflow facing side of the panel (26) and a composite support layer (could be #28 or combination of 28/46 – Col. 4, Lines 33-35) on a second opposing side of said panel (26), wherein the composite material support layer (28) comprises an electrical heat source (48/54), and wherein the honeycomb layer (30) comprises heat conducting portions (defined by metal walls of honeycomb layer #30 – Col. 4, Lines 36-37) extending from the opposing layer (28) to the perforated surface layer (36).  Chene fails to teach wherein the honeycomb layer is provided with different thermal conductivity at predetermined positions across the layer.  Hubert teaches a similar noise attenuation panel (Figures 6-9) having a similar honeycomb structure and heating elements, wherein it is known to individually or sequentially energize the heating elements for the purpose of conserving energy (Col. 1, Lines 50-57; Col. 4, Lines 24-27), such that he honeycomb layer is provided with different thermal conductivity at predetermined positions across the layer in the same way as Applicant’s  device, as Applicant’s Specification describes achieving the claimed different thermal conductivity such that that “the heater embedded within the composite material support layer may be adapted to achieve different heat outputs across its surface which in turn can be conducted through the metallic honeycomb to the opposing surface (See Specification, Page 6, Lines 29-37).”  The Examiner considers individually or sequentially energizing the heating elements #48/54 of Chene, as taught by Hubert to constitute achieving different heat outputs across the composite material support layer’s (28 or 28/46 of Chene) surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Chene, with the apparatus of Hubert, so as to conserve the amount of power consumed at any one time during a heating cycle.
	With respect to claim 30, Chene teaches wherein the honeycomb layer (30) is a plurality of sound attenuating chambers (clearly seen) and wherein the walls forming the chambers are metallic and heat conducting (Col. 4, Lines 36-37).  
	With respect to claim 31, Chene and Hubert are relied upon for the reasons and disclosures set forth above.  Chene further teaches wherein the composite material support layer (28) is attached to the honeycomb layer (30), and further does not specify details of these layers because they are known to one skilled in the art (Col. 4, Lines 4-2).  Chene and Hubert fail to explicitly teach wherein the composite material support layer is bonded to the honeycomb layer by a resin adhesive.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the composite material support layer is bonded to the honeycomb layer by a resin adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The Examiner considers it to be well known in the art to attach honeycomb and backing layers by various adhesives, including resin, as well as other known modes of attachment including mechanical fastening and welding.
	With respect to claim 32, Chene teaches wherein the composite material support layer (28/46) comprises an electrically activated heater (48/56).  
	With respect to claim 33, Chene teaches wherein the electrically activated heater (448/56) is embedded within the composite material support layer (i.e. embedded between layers 62 and 28, making up composite support layer).  
	With respect to claim 34, Chene and Hubert are relied upon for the reasons and disclosures set forth above.  Chene further teaches wherein the electrically activated heater (48/54) is embedded within an inherent, but unspecified distance of the bonded honeycomb layer.  Chene and Hubert fail to explicitly teach wherein the electrically activated heater is embedded within 1 millimeter of the bonded honeycomb layer.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the electrically activated heater is embedded within 1 millimeter of the bonded honeycomb layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 35, Chene and Hubert are relied upon for the reasons and disclosures set forth above.  Chene further teaches skin layer (62) between the honeycomb layer (30) and the composite material support layer (28).  Chene and Hubert fail to explicitly teach wherein the skin layer is metallic.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the skin layer is metallic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to claim 36, Chene teaches comprising a metallic skin layer (34) between the perforated surface layer (36) and the honeycomb layer (30).  
	With respect to claim 37, Chene teaches wherein the metallic skin layer (34) comprising perforations aligning with the perforations of the perforated surface layer (36).  
	With respect to claim 38, Chene teaches wherein the perforated surface layer (36) is a metallic skin layer.  
	With respect to claim 39, Chene and Hubert are relied upon for the reasons and disclosures set forth above.  Chene further teaches wherein the obviously metallic skin layer (62) having an inherent, but unspecified thickness, and/or the wall thickness of the material forming the honeycomb layer (30) having an inherent, but unspecified thickness.  Chene and Hubert fail to explicitly teach wherein the metallic skin layer is between 0.05 and 1 millimeter in thickness and/or the wall thickness of the material forming the honeycomb layer is between 0.05 and 1 millimeter.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the metallic skin layer is between 0.05 and 1 millimeter in thickness and/or the wall thickness of the material forming the honeycomb layer is between 0.05 and 1 millimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 40, Chene and Hubert are relied upon for the reasons and disclosures set forth above.  Chene further teaches the obviously metallic skin layer (62).  Chene and Hubert fail to explicitly teach wherein the metallic skin is a titanium alloy or a nickel alloy.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the metallic skin is a titanium alloy or a nickel alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to claim 41, Chene and Hubert are relied upon for the reasons and disclosures set forth above.  Chene further teaches wherein the honeycomb (30) is formed of a metallic material (Col. 4, Lines 40-42).  Chene and Hubert fail to explicitly teach wherein the honeycomb is formed of a titanium alloy.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the honeycomb is formed of a titanium alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to claim 43, Chene and Hubert are relied upon for the reasons and disclosures set forth above.  Chene further teaches the honeycomb (30) layer is formed from a metallic material (Col. 4, Lines 40-42).  Chene and Hubert fail to explicitly teach wherein the metal for each wall is selected according to a predetermined thermal conductivity at a respective predetermined position.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the metal for each wall is selected according to a predetermined thermal conductivity at a respective predetermined position, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to claim 44, Chene teaches wherein a plurality of walls (of honeycomb #30) are structural and made of a first metal, and the remaining walls are thermal conductors and made from a second metal (Col. 4, Lines 40-42).  The Examiner notes that the first metal and the second metal are not required to be different materials in the claim.
	With respect to claim 45, Chene teaches wherein the electrical heat source (48/56) is an electrically conducting heating element extending across the area of the composite support later (28/46) aligning with the honeycomb layer (30).  
	With respect to claim 46, Chene and Hubert are relied upon for the reasons and disclosures set forth above.  Chene further teaches the electrical heat source (46/48/54).  Chene and Hubert fail to explicitly teach wherein the electrical heat source is a thermally sprayed element.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the electrical heat source is a thermally sprayed element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to claim 47, Chene teaches an air inlet (Figures 1-2 and 9, #22), comprising: a honeycomb layer (30) disposed between a perforated surface layer (36) on an airflow facing side of the panel (26) and a composite support layer (28) on a second opposing side of said panel (26), wherein the composite material support layer (28) comprises an electrical heat source (46), and wherein the honeycomb panel (30) comprises heat conducting portions (defined by metal walls of honeycomb layer #30 – Col. 4, Lines 36-37) extending from the second opposing side to the perforated surface layer (26).  Chene fails to teach wherein the honeycomb layer is provided with different thermal conductivity at predetermined positions across the layer.  Hubert teaches a similar noise attenuation panel (Figures 6-9) having a similar honeycomb structure and heating elements, wherein it is known to individually or sequentially energize the heating elements for the purpose of conserving energy (Col. 1, Lines 50-57; Col. 4, Lines 24-27), such that he honeycomb layer is provided with different thermal conductivity at predetermined positions across the layer in the same way as Applicant’s  device, as Applicant’s Specification describes achieving the claimed different thermal conductivity such that that “the heater embedded within the composite material support layer may be adapted to achieve different heat outputs across its surface which in turn can be conducted through the metallic honeycomb to the opposing surface (See Specification, Page 6, Lines 29-37).”  The Examiner considers individually or sequentially energizing the heating elements #48/54 of Chene, as taught by Hubert to constitute achieving different heat outputs across the composite material support layer’s (28 or 28/46 of Chene) surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Chene, with the apparatus of Hubert, so as to conserve the amount of power consumed at any one time during a heating cycle.
	With respect to claim 48, Chene teaches an anti-ice accretion panel (Figure 9+, #26) for an aircraft (see abstract), comprising: a metallic honeycomb layer (#30 – Col. 4, Lines 36-37) disposed between a perforated surface layer (36) on an airflow facing side of the panel (26) and a composite support layer (28/46 – Col. 4, Lines 33-35) on a second opposing side of said panel (26), wherein the composite material support layer (28/46) comprises an embedded (i.e. embedded between layers 62 and 28, making up composite support layer) electrical heater (48/54) configured to conduct heat to the perforated surface layer (36) through the metallic honeycomb layer (30).  Chene fails to teach wherein the honeycomb layer is provided with different thermal conductivity at predetermined positions across the layer.  Hubert teaches a similar noise attenuation panel (Figures 6-9) having a similar honeycomb structure and heating elements, wherein it is known to individually or sequentially energize the heating elements for the purpose of conserving energy (Col. 1, Lines 50-57; Col. 4, Lines 24-27), such that he honeycomb layer is provided with different thermal conductivity at predetermined positions across the layer in the same way as Applicant’s  device, as Applicant’s Specification describes achieving the claimed different thermal conductivity such that that “the heater embedded within the composite material support layer may be adapted to achieve different heat outputs across its surface which in turn can be conducted through the metallic honeycomb to the opposing surface (See Specification, Page 6, Lines 29-37).”  The Examiner considers individually or sequentially energizing the heating elements #48/54 of Chene, as taught by Hubert to constitute achieving different heat outputs across the composite material support layer’s (28 or 28/46 of Chene) surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Chene, with the apparatus of Hubert, so as to conserve the amount of power consumed at any one time during a heating cycle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 29-41 and 43-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers the obvious combination of Chene and Hubert to teach all of the limitations as claimed by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


		 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837